     Case 1:18-cv-00438-AWI-BAM Document 80 Filed 07/28/20 Page 1 of 3


 1 RONALD P. ACKERMAN (SBN 159692)
   OSHEA V. ORCHID (SBN 298375)
 2 PUBLIC EMPLOYEES LEGAL, LLP
   3415 S. Sepulveda Blvd., Suite 660
 3 Los Angeles, CA 90034
   Telephone: (310) 649-5300
 4 Telecopier: (310) 853-6945

 5 Allison M. Schulman, Esq. (SBN 272081)
   LAW OFFICES OF ALLISON M. SCHULMAN, APC
 6 1055 W. Seventh Street, Suite 1920
   Los Angeles, CA 90017
 7 Tel: 213.262.1825
   Fax: 213.262.1834
 8
   Attorneys for Plaintiff,
 9 DAVID PHILLIPS-KERLEY

10

11             UNITED STATES DISTRICT COURT OF CALIFORNIA

12                              EASTERN DISTRICT

13 DAVID PHILLIPS-KERLEY,                  Case No. 1:18-CV-438-AWI BAM

14                      Plaintiff,         STIPULATION TO CONTINUE
                                           DEADLINE FOR INITIAL
15 vs.                                     DICLOSURES; ORDER

16 CITY OF FRESNO, AND DOES 1
   THROUGH 10, INCLUSIVE,
17
                       Defendants.
18

19
20

21

22

23

24

25

26
27

28
                                         -1-
            STIPULATION TO CONTINUE DEADLINE FOR INITIAL DICLOSURES; ORDER
      Case 1:18-cv-00438-AWI-BAM Document 80 Filed 07/28/20 Page 2 of 3


 1 TO THE COURT, ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:

 2        Plaintiff DAVID PHILLIPS-KERLEY (“Plaintiff”) and Defendant CITY OF FRESNO,

 3 by and through their respective counsel, herby stipulate as follows:

 4        A.     WHEREAS the Scheduling Order provides that Rule 26 Disclosures are due

 5 by July 31, 2020.

 6        B.     WHEREAS Plaintiff requested additional time to prepare his disclosures and

 7 documents.

 8        C.     WHEREAS Defendant agreed to a continuance of the Rule 26 Disclosure

 9 deadline to August 31, 2020, provided that Plaintiff does not serve discovery during this

10 time frame.

11        THEREFORE, IT IS STIPULATED AND AGREED, as follows:

12        1.     The deadline for Rule 26 Disclosures shall be continued to August 31, 2020.

13        2.     The Parties shall not serve discovery requests until August 31, 2020.

14 DATED: July 27, 2020               LAW OFFICES OF ALLISON M. SCHULMAN

15

16
                                      By:    /s/
17                                          Allison M. Schulman, Esq.
                                            Attorneys for Plaintiff
                                            DAVID PHILLIPS-KERLEY
18

19 DATED: July 27, 2020               BETTS & RUBIN
20

21
                                      By:    /s/
22                                          James B. Betts, Esq.
                                            Joseph D. Rubin, Esq.
23                                          Attorneys for Defendant
                                            CITY OF FRESNO
24

25

26
27

28
                                                -2-
               STIPULATION TO CONTINUE DEADLINE FOR INITIAL DICLOSURES; ORDER
      Case 1:18-cv-00438-AWI-BAM Document 80 Filed 07/28/20 Page 3 of 3


 1                                                ORDER

 2         Having reviewed the parties’ stipulation, the Court DENIES the request to modify the

 3 Scheduling Order in this action without prejudice as the parties have failed to establish good cause

 4 for the requested modification. Fed. R. Civ. P. 16(b).

 5         Modifications of the Scheduling Order will not be granted absent a demonstrated showing of

 6 good cause. Fed. R. Civ. P. 16(b). Good cause may consist of the inability to comply with court

 7 orders in light of the COVID-19 pandemic. Any such difficulties should be explained.

 8

 9 IT IS SO ORDERED.

10
        Dated:    July 28, 2020                             /s/ Barbara   A. McAuliffe            _
11                                                    UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    -3-
                 STIPULATION TO CONTINUE DEADLINE FOR INITIAL DICLOSURES; ORDER
